DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6-10, 12, 13 and 34-42 are pending.
Claims 5 and 11 are cancelled.
The provisional double patenting rejection of claims 1-4 and 6-9, 12 and 13 is removed, because claims 1-11 in copending Application No. 16493838 (reference application) were cancelled in the claims filed 07/02/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US20140117585).
Regarding claim 1, Douglas teaches an integrated additive manufacturing system (environment 200; Figure 2), comprising: 
(b) a plurality of additive manufacturing machines (printers 204; Figure 2) on which parts (see parts produced in printer 204 in Figure 2);
(c) at least one peripheral machine (other resources 216; Figure 2; [0048] Other resources 216 also include supplemental resources such as three-dimensional scanners, cameras, and post-processing/finishing machines) operatively associated with each of said additive manufacturing machines ([0026] environment 200 may include a data network 202 
 (d) a database (database 209; Figure 2) operatively associated with each of said additive manufacturing machines, said database configured to record part configuration data for each part produced on each additive manufacturing machine ([0036] search the database 209 and request fabrication of objects in the database 209 using any of the three-dimensional printers 204).
However, Douglas fails to teach the integrated additive manufacturing system of Figure 2 comprises (a) at least one resin supply and each of said additive manufacturing machines operatively associated with said at least one resin supply.
Figure 3 of Douglas teaches an additive manufacturing machine comprising (a) at least one resin supply (supplies 302; Figure 3; [0061] build material 312 may include at least one of acrylonitrile butadiene styrene (ABS), high-density polyethylene (HDPL), polylactic acid (PLA), a photocurable polymer), where the additive manufacturing machine is operatively associated with said at least one resin supply. Further, the printer of Figure 3 may be included in the integrated additive manufacturing system ([0072] As described in FIG. 2, the three-dimensional printer 306 may be included in the networked three-dimensional printing environment 200).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the a plurality of additive manufacturing machines of Figure 2 with additive manufacturing machines of Figure 3 such that each of said additive manufacturing machines and at least one peripheral machine is operatively associated 
Regarding claim 2, Douglas teaches the system of claim 1, wherein said at least one resin supply (supply 302; Figure 2) comprises a single-use resin supply or a bulk resin supply, each of which can be associated with either one of or a plurality of said additive manufacturing machines ([0061] supply 302 may include a spool of filament, and the coupling 308 may be a spindle or the like on the three-dimensional printer 306 to receive the spool in a manner that permits the spool to rotate and deliver the filament).
Regarding claim 6, Douglas teaches the system of claim 1, wherein: 
said at least one resin supply comprises a resin container (supply 302; Figure 3) having a resin therein (build material 312; Figure 3; [0061] build material 312 may include… a photocurable polymer) and a resin unique identifier (data tag 304; Figure 3) operatively associated therewith, said resin unique identifier associated with specific resin data for the contained resin ([0062] stores data providing information on characteristics of the build material 312); and 
each of said plurality of additive manufacturing machines comprises a resin unique identifier reader (tag sensor 310; Figure 3) operatively associated therewith and a resin reservoir (coupling 308; Figure 3) configured to receive resin from said resin container ([0061] 
However, Douglas fails to explicitly teach said database is further configured to contain specific resin data for each of a plurality of different resins and each of said plurality of additive manufacturing machines configured to carry out a part production process with said resin based on both part configuration data and said specific resin data.
Douglas teaches specific resin data for each of a plurality of different resins is stored on the resin unique identifier ([0064] characteristic data stored on the data tag 304 may include at least one of a material identification number, a build material type, a build material diameter, an extruder temperature requirement, a build material melting temperature, a build material color, a build material color lot number) and data from the resin unique identifier and a remote data store are used for each of additive manufacturing machines to carry out a part production process ([0068] controller may use any combination of data from the data tag 304 and a local or remote data store to determine the operational parameters. For example, the controller may receive the data provided by the data tag 304, lookup additional data within the data store, and combine the two sets of data to determine the operational parameters of the three-dimensional printer 306). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the database of Douglas be further configured to contain specific resin data for each of a plurality of different resins and for each of said plurality of additive manufacturing machines to be configured to carry out a part production process with said resin based on both part configuration data and said specific resin data, since .

Claims 1, 2, 12 and 39 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Lepore et al. (US20170173889).
Regarding claim 1, Thomas-Lepore taches an integrated additive manufacturing system (environment 200; Figure 2), comprising: 
 (b) a plurality of additive manufacturing machines (3D printers 204 ; Figure 2) on which parts may be produced (see parts produced inside each 3D printer);
(c) at least one peripheral machine (other resources 216; Figure 2) operatively associated with each of said additive manufacturing machines ([0026] environment 200 may include a data network 202 interconnecting a plurality of participating devices in a communicating relationship. The participating devices may, for example, include any number of three-dimensional printers 204… and other resources 216);
(d) a database (database 209; Figure 2) operatively associated with each of said additive manufacturing machines ([0059] request fabrication of objects in the database 209 using any of the 3D printers 204), said database configured to record part configuration data for each part produced on each additive manufacturing machine ([0059] database 209 of 3D models).  

Figure 1 of Thomas-Lepore teaches an additive manufacturing machine comprising (a) at least one resin supply ([0038] build material may, for example, include acrylonitrile butadiene styrene (ABS), high-density polyethylene (HDPL), polylactic acid, or any other suitable plastic, thermoplastic), where the additive manufacturing machine is operatively associated with said at least one resin supply ([0038] material that can usefully be extruded to form a three-dimensional object). Further, the printer of Figure 1 may be included in the integrated additive manufacturing system of Figure 2 ([0051] The 3D printers 204 may be any computer-controlled devices for three-dimensional fabrication, including without limitation any of the 3D printers or other fabrication or prototyping devices described above with reference to FIG. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of additive manufacturing machines of Figure 2 with additive manufacturing machines of Figure 1 such that each of said additive manufacturing machines and at least one peripheral machine is operatively associated with said at least one resin supply, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)).
claim 2, modified Thomas-Lepore teaches the system of claim 1, wherein said at least one resin supply comprises a single-use resin supply or a bulk resin supply (see resin inside chamber 122 in Figure 1), each of which can be associated with either one of or a plurality of said additive manufacturing machines ([0038] The extruder 106 may include a chamber 122 in an interior thereof to receive a build material… material that can usefully be extruded to form a three-dimensional object).
Regarding claim 12, modified Thomas-Lepore teaches the system of claim 1. However, Figures 1 and 2 of Thomas-Lepore fail to teach each of said additive manufacturing machines configured to apply a part unique identifier to each part produced thereon; with said database further configured to record said part unique identifier from each of said additive manufacturing machines.  
	Figure 3 of Thomas-Lepore teaches each of said additive manufacturing machines configured to apply a part unique identifier to each part produced thereon ([0099] A third tag 364 that is physically created by a 3D printer 314 may be used for the three-dimensional objects 328); with said database (database 319; Figure 3) further configured to record said part unique identifier from each of said additive manufacturing machines ([0099]The third tag 364 may also or instead be created and managed by the management facility 302).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive manufacturing machines of modified Figure 2 to be configured to apply a part unique identifier of Figure 3 and for said database of Figure 2 to be further configured to record said part unique identifier of Figure 3, 
Regarding claim 39, modified Thomas Lepore teaches the system of claim 12. Further, the part unique identifier (third tag 364) comprises a set of alphanumeric characters and/or symbols appearing on a surface or other location of the part produced ([0099] third tag 364 may include a physical marking on a three-dimensional object 328, such as a number or tag that is physically printed on the object's geometry).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US20140117585) as applied to claim 1 above, and further in view of Moussa et al. (US20090283109).
Regarding claim 3, Douglas teaches the system of claim 1, wherein said at least one peripheral machine comprises: at least one part post-production machine ([0048] Other resources 216 also include supplemental resources such as… post-processing/finishing machines). However, Douglas fails to teach at least one part post-production machine such as at least one of a part washing machine, a part penetrant bath apparatus, a part oven, a part cutting, grinding, and/or texturing machine, a part painting machine, or a combination thereof, and/or at least one maintenance machine configured to maintain or replace a component of said additive manufacturing machines, such as a build plate cleaning machine.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the post-production machine of Douglas to be at least one of a part washing machine, a part penetrant bath apparatus, and a part oven, as taught by Moussa, for the benefit of preventing leaking of cleaning fluid and allowing for relatively little clean-up. 
Regarding claim 4, Douglas teaches the system of claim 1. However, Douglas fails to teach wherein said at least one peripheral machine comprises a part washing machine.
In the same field of endeavor pertaining to a post-production machine for a part produced by additive manufacturing, Moussa teaches said at least one peripheral machine comprises a part washing machine (post-processing system 10; Figure 1). The cleaning process of the post-processing system prevents cleaning fluid from leaking and allows for relatively little clean-up compared to prior art cleaning processes ([0034] cleaning fluid is prevented from leaking from the housing 12, such that cleaning fluid is conserved and technicians need to perform relatively little clean-up as compared to many prior art cleaning processes).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Lepore et al. (US20170173889), and further in view of Carlson et al. (US20160229123).
Regarding claim 13, modified Thomas-Lepore teaches the system of claim 1. While Thomas-Lepore suggests a build plate including a build plate unique identifier ([0099] first tag 360 on a print tray 310 and [0079] the term “print tray” in the art may also refer to a physical object, workspace, tray, build platform, or the like, upon which (or within which) one or more three-dimensional objects is fabricated by a 3D printer 314), Thomas-Lepore fails to teach each of said additive manufacturing machines including an interchangeable build plate, said build plate including an optically transparent member and a build plate unique identifier, with each of said plurality of additive manufacturing machines further including a build plate unique identifier reader; and with said database further configured to record build plate data for each part produced on each of said plurality of additive manufacturing machines. Further, Thomas-Lepore suggests the build plate can be used in fabrication devices that use stereolithgraphy ([0079] the print tray 310 may include a virtual representation of a bed or pool of material for forming an object, e.g., in fabrication devices that include the use of stereolithography).
In the same field of endeavor pertaining to fabricating a plurality of 3D objects from a plurality of 3D printers that respond to remote data corresponding to the 3D objects, Carlson 
Remote communication with a 3D printer allows users to benefit from increased printing options and abilities, and an overall decrease in costs and efforts ([0061] users may benefit from increased printing options and abilities, and experience an overall decrease in the costs and efforts).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the build plate of Thomas-Lepore to be an interchangeable build plate with an optically transparent member, a build plate unique identifier, and a build plate unique identifier reader, as taught by Carlson, such that the build .

Allowable Subject Matter
Claim 40 is allowable.
Claims 41 and 42 are allowable because they are dependent on claim 40.
Claims 7-10 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the closest prior art, Douglas et al. (US20140117585), Moussa et al. (US20090283109) and Carlson et al. (US20160229123), teaches the system of claim 1. Moussa teaches wherein said at least one peripheral machine comprises a part washing machine (post-processing system 10; Figure 1). Carlson teaches wherein: each of said additive manufacturing machines includes a releasable carrier plate on which a part is produced ([0034] 3D CLIP printer includes a build window) from said resin supply, each of said carrier plates having a carrier plate unique identifier operatively associated therewith [0097] build window 118-3 may include a data store circuit… 118-3S, that stores identification information for… the build window 118-3); and Douglas teaches said database is further configured to record both part configuration data and resin data, as discussed in claim 1; for each part produced on each carrier plate. However, the prior art fails to teach said part washing machine includes a carrier plate unique identifier reader operatively associated therewith; said part washing machine is configured to select and 
Regarding claim 40, the closest prior art is Thomas-Lepore et al. (US20170173889) and Moussa et al. (US20090283109). Thomas-Lepore teaches an integrated additive manufacturing system (environment 200; Figure 2), comprising: at least one resin supply ([0038] build material may, for example, include acrylonitrile butadiene styrene (ABS), high-density polyethylene (HDPL), polylactic acid, or any other suitable plastic, thermoplastic) comprising resin data ([0057] Other user preferences may be usefully stored at the print server 208… user preferences or requirements may be stored, such as multi-color printing capability, build material options); a plurality of additive manufacturing machines (printer 204; Figure 2) on which parts may be produced (see parts in each printer 204 in Figure 2), each of the plurality of additive manufacturing machines operatively associated with the at least one resin supply (as discussed in claim 1), wherein each of the parts produced by the plurality of additive manufacturing machines is associated with a unique identifier (third tag 364; Figure 3). Moussa teaches a peripheral machine (post-processing system 10; Figure 1) operatively associated with each of the plurality of additive manufacturing machines and configured to perform operations on the parts produced by the plurality of additive manufacturing machines (Abstract: A post-processing system is provided for cleaning and/or curing a part produced by solid freeform fabrication (SFF)); Thomas-Lepore teaches a database operatively associated with each of the plurality of additive manufacturing machines and the peripheral machine, as discussed in claim 
Response to Arguments
Applicant’s arguments, see pg. 1-2, filed 08/12/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Douglas et al. (US20140117585) and Thomas-Lepore et al. (US20170173889).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743